IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT




                             No. 97-50915
                       USDC No. EP-97-CV-200-F



SANTIAGO DELGADO MEDRANO,
                                     Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                   Respondent-Appellee.

                        ---------------------

          Appeal from the United States District Court
                for the Western District of Texas

                        ---------------------
                            March 2, 1998

Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

BY THE COURT:

     Santiago Delgado Medrano seeks a certificate of

appealability (COA) from the denial of his petition filed

pursuant to 28 U.S.C. § 2254.   COA is GRANTED and the case is

VACATED AND REMANDED for further proceedings.    Clark v. Williams,

693 F.2d 381, 382 (5th Cir. 1982).

     The district court erred in determining that Medrano had

failed to exhaust his state remedies on his claims that he was

denied a speedy trial and the right to be present at a critical

stage of trial given that he presented them on direct review to
                             O R D E R
                           No. 97-50915
                                -2-

the Texas Court of Criminal Appeals.   See Richardson v.

Procunier, 762 F.2d 427, 429, 431-32 (5th Cir. 1982).   On remand,

the district court should afford Medrano the opportunity to file

an amended petition deleting his remaining two unexhausted

claims.   See Rose v. Lundy, 455 U.S. 509, 520 (1982); McGruder v.

Phelps, 608 F.2d 1023, 1025 (5th Cir. 1979).

     COA GRANTED; VACATED AND REMANDED.